Citation Nr: 0709686	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2006.

The veteran submitted additional medical evidence at his 
hearing.  He waived consideration by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  As the 
veteran's case is being remanded for additional development, 
the AOJ will have an opportunity to consider the evidence in 
the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty from March 1969 to November 
1970.  His military occupational specialty (MOS) was as a 
radio relay and carrier attendant.  His military personnel 
records reflect that he served in the Republic of Vietnam 
from November 1969 to November 1970.  The veteran's 
assignments were with several different signal units while in 
Vietnam.  The veteran's DD 214 and personnel records do not 
reflect that he has earned any decoration or award associated 
with being in combat.  

The veteran is seeking service connection for PTSD based on 
events that occurred during his military service in Vietnam.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2006); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  If VA determines that the veteran did not 
engage in combat, lay testimony, by itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, there must be credible supporting evidence.  The 
credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998) (citations omitted); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The RO wrote to the veteran in April 2003.  He was informed 
of the information and evidence required to substantiate a 
claim for PTSD.  He was given specific information regarding 
what was required in order to allow VA to attempt to verify 
any claimed stressor.  The veteran was advised that a failure 
to respond or an incomplete response might make it difficult 
or impossible to obtain evidence to corroborate any claimed 
stressor.  

The veteran provided general information about seeing dead 
people and hearing gunfire while in Hoi An.  At a Decision 
Review Officer (DRO) hearing in January 2006, he testified 
about receiving incoming fire at his base.  The veteran 
originally said the heaviest period for the incoming fire was 
in February 1970.  The veteran associated this with the Tet 
celebration.  The veteran said that there were casualties 
from his unit but he did not elaborate on what his unit was 
or the names of any individuals.  He also said that he 
sometimes had to travel from his base to Danang and that he 
would see dead people along the way.  He said that these were 
Vietnamese civilians.

The veteran also testified at a Travel Board hearing in 
September 2006.  He again said that he was stationed in Hoi 
An when his stressors occurred.  He said that he would see 
dead people from being shot.  He also related an incident 
where he witnessed a top-heavy Vietnamese truck turn over and 
kill civilians.  The veteran further testified that there 
were Marines and South Korean troops at his base and that 
they would engage in gunfire and this would make him nervous.  
The veteran said that he also had to stand guard duty at his 
base.  

The veteran's information regarding his claimed stressors is 
lacking in detail, thus making corroboration very difficult, 
as he does not provide a date for most events and relates to 
events that involved civilians that would not be documented 
in military records.  The veteran does relate a stressor of 
incoming fire, especially heavy in February 1970 that is 
capable of being corroborated.  He also says that forces 
stationed at his base engaged in gunfire that made him 
nervous, although he did not specify any date for this 
activity.  

The veteran should be contacted and informed of the need to 
be as specific as possible in providing information regarding 
a claimed stressor, to include dates, his unit(s) of 
assignment, and the location of the unit.  The veteran should 
also be advised of other evidence that can be submitted to 
corroborate any claimed stressors such as statements from 
service comrades.

The evidence submitted by the veteran at his hearing reflects 
that he has received a diagnosis of PTSD from two different 
psychiatrists at the VA medical center (VAMC) in Tuskegee, 
Alabama.  The medical records reflect that he is being 
considered for participation in a PTSD program.  Thus, there 
is medical evidence of record to show a diagnosis of PTSD, 
ostensibly related to his service in Vietnam.  However, there 
is no evidence to show that any diagnosis of PTSD has been 
made based on a corroborated stressor.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  Contact the veteran and ask him to 
provide as much additional detail as 
possible regarding his claimed PTSD 
stressors, including the exact dates, or 
near to exact dates, of each event 
experienced, his unit(s) of assignment, 
and location(s).  Advise him that it 
would be helpful for him to obtain and 
submit evidence, which would serve to 
corroborate his stressors, such as 
statements from other servicemen who 
witnessed the claimed events.

2.  After completing the above, forward 
copies of the veteran's stressor 
statement, together with his DA Form 20, 
DD 214, and unit designations to the U. 
S. Army and Joint Services Records 
Research Center (JSRCC) (formerly Center 
for Unit Records Research (CURR)) in an 
attempt to verify the claimed stressors.  

3.  After completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed in conjunction with the 
examination.  All indicated studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is advised that the veteran 
received a diagnosis of PTSD from his 
private physician and from VA 
psychiatrists based on outpatient 
treatment; however, the diagnoses were 
not based on a review of verified 
stressors.  

The psychiatric examiner should review 
the summary of stressors to be provided 
and included in the claims folder, and 
consider these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include a complete rationale for 
all opinions expressed.

4.  Review the report of examination to 
ensure that the requirements of the 
foregoing paragraph have been satisfied.  
If not, the report should be returned for 
necessary corrective action, as 
appropriate.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


